Case: 21-1005    Document: 56    Page: 1   Filed: 12/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KOM SOFTWARE, INC.,
                     Appellant

                            v.

                     NETAPP, INC.,
                      Cross-Appellant
                  ______________________

            2021-1005, 2021-1006, 2021-1100
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00601, IPR2019-00603.
                  ______________________

                Decided: December 16, 2021
                  ______________________

    DAVID FARNUM, Anova Law Group, PLLC, Sterling,
 VA, argued for appellant. Also represented by WENYE TAN.

     ERIKA ARNER, Finnegan, Henderson, Farabow, Garrett
 & Dunner, LLP, Washington, DC, argued for cross-appel-
 lant. Also represented by JOSHUA GOLDBERG, SYDNEY
 KESTLE; CORY C. BELL, Boston, MA; JACOB ADAM
 SCHROEDER, Palo Alto, CA; JASON E. STACH, Atlanta, GA.
                ______________________
Case: 21-1005      Document: 56      Page: 2     Filed: 12/16/2021




 2                           KOM SOFTWARE, INC.    v. NETAPP, INC.



     Before PROST, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
     This case involves two inter partes review final written
 decisions, one from IPR2019-00601 (“the Sitka IPR”) and
 the other from IPR2019-00603 (“the Blickenstaff IPR”). In
 the Sitka IPR, the Patent Trial and Appeal Board (“Board”)
 determined that claims 1–7, 45–57, and 59 of U.S. Patent
 No. 7,392,234 (“the ’234 patent”) were unpatentable as ob-
 vious over two prior-art references, Sitka and Cannon. In
 the Blickenstaff IPR, the Board considered precisely the
 same claims as in the Sitka IPR and determined that, in
 view of other prior-art references, some claims were un-
 patentable and that some were not. KOM Software, Inc.
 (“KOM”) appeals the Board’s unpatentability determina-
 tions in each IPR. NetApp, Inc. (“NetApp”) cross-appeals
 the Board’s determination in the Blickenstaff IPR that cer-
 tain claims were not shown to be unpatentable.
      Concerning the Sitka IPR, the Board construed the
 “transparent access” limitation of claim 1 (and other
 claims) to “not require that a user have a misplaced belief
 about the location of the file.” J.A. 16. KOM argues here,
 as it did before the Board, that “transparent access is pro-
 vided to the requested file without a user’s awareness of
 any file lifecycle management structure[;] as far as the user
 is concerned the file is stored in a particular directory on a
 particular drive,” Appellant’s Br. 27, i.e., that “the user
 would be provided . . . the fiction that a file resides . . . on a
 particular directory,” J.A. 977–78 (Patent Owner’s Re-
 sponse) (emphasis added); see Appellant’s Reply Br. 44.
     We conclude that the Board’s construction of “transpar-
 ent access” to not require misplaced user belief as to the
 location of the file is consistent with the plain claim lan-
 guage (which is agnostic as to user knowledge), and the
 specification and the prosecution history, neither of which
 narrows the claim as KOM suggests but rather merely de-
 scribes (at most) an embodiment wherein the user may
Case: 21-1005    Document: 56        Page: 3   Filed: 12/16/2021




 KOM SOFTWARE, INC.   v. NETAPP, INC.                        3



 have such misplaced belief, see, e.g., ’234 patent col. 5
 ll. 61–67; J.A. 369. Also concerning the Sitka IPR, KOM
 attempts to raise a claim-construction issue by arguing
 that the Board improperly found that Sitka discloses the
 “last storage medium” limitation of claim 3 (and other
 claims) because “the ‘last storage medium’ is not simply the
 final storage medium to which a file is transferred. In-
 stead, the last storage medium is an archival storage me-
 dium.” Appellant’s Br. 37. But we agree with NetApp that
 this is not properly an issue of claim construction and fur-
 ther that substantial evidence supports the Board’s finding
 that Sitka teaches the claimed “last storage medium . . .
 associated with archived files” limitation via its “lowest
 level stores,” see, e.g., J.A. 230–31 (Long Decl. ¶ 98);
 J.A. 761 (Sitka col. 26 ll. 39–63).
     We have considered KOM’s remaining arguments with
 respect to the Sitka IPR but find them unpersuasive. Be-
 cause we affirm the Board’s unpatentability determina-
 tions in the Sitka IPR, the issues raised with respect to the
 Blickenstaff IPR are moot. Accordingly, we affirm in
 KOM’s appeal and dismiss NetApp’s cross-appeal.
     AFFIRMED-IN-PART, DISMISSED-IN-PART
                             COSTS
 The parties shall bear their own costs.